Citation Nr: 9926720	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for a bilateral knee 
disability and furthermore found that the veteran had not 
submitted new and material evidence such as to warrant 
reopening of his claim seeking service connection for a 
stomach disorder.  

This case was previously before the Board and in 
December 1997 was remanded to the RO for further development.  
The case has since been returned to the Board.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence which tends to 
suggest that the veteran currently has a knee disorder 
attributable to service. 

2.  Service connection for a stomach disorder was initially 
denied by the RO in an unappealed rating decision dated in 
June 1976; the veteran was notified of that determination and 
did not file a notice of disagreement therewith.  

3.  Additional evidence received subsequent to the June 1976 
determination includes VA clinical records and the veteran's 
testimony at a personal hearing on appeal, which are neither 
redundant nor cumulative and are so significant that they 
must be considered in connection with all the evidence to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of the knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The June 1976 rating decision of the RO denying service 
connection for a stomach condition is final; evidence 
received since that decision, however, is new and material 
and thus the claim of entitlement to service connection for a 
stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted on a presumptive basis for certain chronic 
disabilities including arthritis when it is manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of the 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the existing case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded, if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question, which must be answered in this case, 
is whether the veteran has presented a well-grounded claim 
for service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for his claim for 
service connection for a bilateral knee disorder to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease, and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  

With respect to the evidence of record, service medical 
records show that in May 1967 the veteran received an injury 
to his right knee as a result of "playing" with a service 
member.  Physical examination of the knee found it to be 
swollen and very tender.  The veteran's right knee joint was 
stable.  An X-ray was ordered but, if conducted, a report of 
that X-ray is not on file.  On the veteran's August 1967 
medical examination for service separation, a clinical 
evaluation of the veteran's lower extremities found no 
abnormality.  

On his initial post-service VA examination in June 1972 the 
veteran made no complaints referable to his knees and there 
were no pertinent findings on this occasion or at any time 
thereafter in the record before the Board until 
November 1989.  On VA hospitalization for treatment of right 
shoulder complaints in November 1989 the veteran was noted on 
a review of systems to have bilateral knee arthritis.  The 
veteran was evaluated and treated for complaints of knee 
discomfort between February and December 1994.  In 
February 1994 he was noted to have crepitus in both knees, 
left greater than right.  An X-ray of the knees in 
September 1994 was interpreted to reveal progressive 
degenerative joint disease, bilaterally.  VA clinical records 
thereafter show that in August 1997 the veteran was 
prescribed elastic knee braces.  

The veteran contends that he had injured his knees performing 
parachute landing falls in service.  The veteran's 
statements, however, are only competent to the extent that 
the veteran has articulated information concerning what he 
experienced, but not with respect to diagnosis or medical 
causation.  His statements do not constitute medical 
evidence, which would show that the veteran's knee problems 
are related to his period of service or events therein.  He 
is, however, certainly competent to provide an account of 
symptoms he has experienced.  Savage v. Brown, 
10 Vet. App. 488 (1995); Hayes v. Brown, 9 Vet. App. 67 
(1996); Falzone v. Brown, 8 Vet. App. 398 (1995).

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from knee problems which are related to 
his period of service.  As the record stands there is no 
medical evidence tending to suggest a link between the 
veteran's bilateral degenerative joint disease of the knees 
and his period of service.  He, thus, has failed to satisfy 
one of the essential elements necessary to well ground his 
claim, which is the existence of a nexus between the claimed 
disability and his service and/or events therein.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Without competent medical evidence relating the veteran's 
current bilateral knee disabilities to service, the veteran's 
claim for service connection for this disability is not well 
grounded and, thus, must be denied.  

In order to make his claim well grounded, he must submit 
competent medical evidence showing a relationship between his 
current knee disabilities and service.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Stomach 
Disorder.

In a decision dated in June 1976, entitlement to service 
connection for a stomach condition was denied by the RO.  
This decision essentially found that, although the veteran 
was evaluated and treated for a questionable episode of 
gastroenteritis in service; service medical records 
thereafter failed to reveal any chronic stomach condition for 
which service connection could be established.  The veteran 
did not appeal that determination.  

The above decision is now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by, or on behalf, of the veteran.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.302.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be probative of the issue at hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence when viewed in the context 
of all the evidence, both new and old must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purposes of determining whether a case 
should be reopened the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board will first review the evidence that was before the 
agency of original jurisdiction in June 1976 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show that in June 1966 he was 
evaluated for complaints of headaches and dizziness and a 
self-report of vomiting once a day for a week.  Questionable 
gastroenteritis was diagnosed and the veteran was prescribed 
medication to include Donnatal and Gelusil.  The subsequent 
medical records, including his August 1967 medical 
examination for service separation, are negative for findings 
and/or diagnosis referable to a stomach disorder.  Similarly, 
there were no complaints or findings of a stomach disorder on 
VA examination in June 1972.  

In November 1974 an upper gastrointestinal study found the 
veteran's esophagus and stomach to be normal.  The duodenal 
bulb, however, was noted to have a clover leaf deformity 
indicative of previous ulcer disease.  There was no active 
ulcer crater present.  The veteran reported on a related 
medical consultation that he had been experiencing stomach 
trouble off and on for approximately two years.  Recent 
burning pain in the upper gastric area, worse when his 
stomach was empty, was also reported.  Mild peptic ulcer 
syndrome was the diagnostic impression.  

On the basis of the above evidence the RO, in June 1976, 
concluded that a chronic stomach condition attributable to 
service was not shown.  

Evidence adduced since the June 1976 determination includes 
VA clinical records compiled between March 1984 and July 1997 
which show that the veteran has been diagnosed with chronic 
peptic ulcer disease.  Testimony by the veteran in 
November 1987 and July 1997 has also been added to the 
record.  This testimony describes continuous stomach problems 
and an ulcer disorder since service.  This evidence was not 
previously considered by VA, bears directly and substantially 
on the matter under consideration, and should be considered 
in order to fairly decide the merits of the claim.  

Here the Board observes that the application of the holding 
in Evans v. Brown, 9 Vet. App. 273 (1996) requires that the 
specified basis for the final disallowance must be considered 
in determining whether the newly submitted evidence is 
probative.  Evans at 284.  The specified bases for the last 
denial of entitlement to service connection for a stomach 
disorder in the June 1976 rating decision was that a stomach 
disorder was not shown by the evidence of record.  The Board 
finds that the cumulative evidence showing that the veteran 
currently has chronic peptic ulcer disease, as well as his 
testimony under oath relating a continuity of symptomatology 
which provides a direct link between the veteran's active 
service and the current state of his condition should be 
considered in order to fairly decide the merits of the claim.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  Therefore, the 
Board finds that the evidence recently submitted is both new 
and material and the veteran's claim for service connection 
for a stomach disorder is reopened.    


ORDER

Service connection for degenerative arthritis of the knees is 
denied.  

New and material evidence to reopen a claim for service 
connection for a stomach disorder has been presented.  To 
this extent, the appeal is granted.   


REMAND

In the case of Curry v. Brown, 7 Vet. App. 59 (1994), the 
Court held that when the Board concludes that new and 
material evidence has been submitted and a claim of service 
connection is reopened, before the Board adjudicates the case 
de novo, the Board must ask the veteran if he objects to the 
Board's jurisdiction, and if so, to specify how the Board's 
adjudication would be prejudicial to his interest.  In the 
case of Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that, when the Board addresses a question which has not 
been addressed by the RO, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, and if not, whether the 
veteran would be prejudiced thereby.  

As a general matter, the Board should not consider issues not 
considered by the RO on appeal and if the Board does so, it 
should do so only with the full and informed participation of 
the appellant.  See Donovan v. Gober, 10 Vet. App. 404 
(1997).  Consequently, the issue of service connection for a 
stomach disorder will be REMANDED to the RO in order to 
afford the veteran an opportunity to submit evidence that 
this claim is well grounded.  Furthermore, it will allow the 
opportunity for the RO to initially consider this aspect of 
the veteran's claim.  

If there is evidence that the claim is well grounded, the 
claim will be evaluated on the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional arguments to present 
in regard to his claim for service 
connection for a stomach disorder.  The 
veteran should be requested to also 
identify any clinical records pertinent 
to the issue on appeal, which have not 
already been obtained by the RO.  If the 
veteran identifies any records, such 
records should be obtained and associated 
with the claims file.  

2.  The RO should then review the 
veteran's claim on a de novo basis.  
Information not previously considered, 
including the recently received clinical 
records and testimony of the veteran, 
should be reviewed.  If the claim is 
determined to be well grounded, then the 
RO should undertake any further 
development deemed appropriate.  In any 
event, if the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law and to obtain additional 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as the ultimate outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

